Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 05/18/2022 has been entered. Claims 1-11 and 16-18 and 20-22 are now pending in the application. Claims 1, 7 and 21 have been amended, and claim 15 has been canceled and new claim 22 has been added by the Applicant. Previous claim 21 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn in light of Applicants amendments to claim 21. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on national stage entry of application PCT/IB2016/001705, international filing date of 10/28/2016.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, 16-18 and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Samec et al. (hereafter Samec, of record, see Information Disclosure Statement dated 04/26/2019) US 20170000324 A1.
In regard to independent claim 1, Samec teaches (see e.g. Figs. 2-15)  a method for determining an eye parameter of a user of a display device, the eye parameter relating to a dioptric parameter of an ophthalmic lens to be provided to the user (i.e. as wearable AR device and method e.g. 1400,1500 of ophthalmic system functioning as a phoropter/or refractor to determine a suitable refraction to correct/improve vision of a wearer/patient, see Abstract, paragraphs [03, 1416-18, 1473-83, 1487,1492, 1510-11, 1685-91,1694-96, 1699-1704,1711-1717]), 
the method (e.g. 1400, 1500) comprising: 
a display device providing step, during which a binocular display device is provided to the user (i.e. providing display for user e.g. 62, 1400, see paragraphs [1475, 1487,1510-11, 1685-91, 1700], see e.g. Figs. 5, 10A,14-15); 
an image display step, during which an image is displayed to the user when using the display device (i.e. as image displayed, projected to the user, paragraphs [1700-01, 1487,1510-11, 1685-91], see e.g. Figs. 5, 10A, 14-15); 
a distance adjustment step during which the distance between a right reference point of the right image to be seen by the right eye and a left reference point of the left image to be seen by the left eye is adjusted so that right reference point and left reference point provide parallel beams to the user (i.e. due to left/right eye testing i.e. projecting images to left/right eye, at depth planes e.g. near, intermediate, far as system adjusts for inter-pupillary distance (IPD), and using focused most collimated images given pupil size, constriction state, i.e. the vergence, dynamic accommodation, and optical alignment to user’s eyes, as described in e.g. paragraphs [1713-1716, 1439, 1687]);
wherein, during the distance adjustment step, the distance between the right reference point and the left reference point is adjusted based on a virtual convergence distance (i.e. due to left/right eye testing by projecting images to left/right eye and system adjustment given i.e. based on vergence and accommodation changes, see at least paragraphs [1439, 1472, 1687, 1692, 1694, 1705-07, 1713-1716]),
a display parameter modifying step (i.e. image displayed/projected with incremental modification(s) at different virtual distances and changes with adaptive optics and display, paragraphs [1487, 1702-03,1685, 1685-94,1710-11]) during which at least one parameter of the display device is modified so as to modify the virtual display distance of the perceived image (i.e. as changes in displayed image(s) through display/adaptive optics at different virtual distances/focal planes paragraphs [1685-94,1710-11,1702-04]), wherein the display parameter modifying step is repeated until image subjective quality of the perceived image is perceived by the user as optimal (i.e. as user/wearer can view the image comfortably, see paragraphs [1703-04, 1711-16,1687-92]) and 
an eye parameter determining step during which an eye parameter is determined based on the parameter of the display device (i.e. as determined eye prescription of the user/wearer, see paragraphs [1475, 1487, 1685-91, 1699, 1713-17], see e.g. Figs. 5, 10A,14-15); 
wherein the image display step and the display parameter modifying step are implemented in binocular vision (i.e. by treating both eyes together or individually, e.g. paragraphs [1699-1703, 1713-16, 1807-08], Figs. 5, 14).  
Regarding claims 2 and 3, Samec teaches (see e.g. Figs. 2-15) that the binocular display device is configured to display independently images towards the two eyes of the user (i.e. as images are displayed to left and right eye of the wearer/user by 1400 an display platform 1402, see paragraphs [1689-93, 1712-13,16, 1808-11], Figs. 5, 14-15), and 
that the binocular display device is configured to displaying images towards the two eyes of the user having both independent features and common features (i.e. as images are displayed to left and right eye of the wearer/user by 1400 an display platform 1402 at different depths/distances and different focal lengths determining eye prescription for both eyes of the wearer/user, see paragraphs [1689-94, 1712-13,16, 1808-11], Figs. 5, 14-15). 
Regarding claim 4, Samec teaches (see e.g. Figs. 2-15) that the display device (e.g. 1400, Figs. 5, 10B-E, 14) comprises moveable lenses through which the user sees 4Docket No. 521930USPreliminary Amendmentthe images displayed and during the display parameter modifying step the lenses are moved so as to modify the virtual display distance of the perceived image (i.e. as images displayed/projected with incremental modification(s) with adaptive optics (VFE) including refractive lens with moving elements, deforming moving parts, paragraphs [1496-97, 1685-94,1701-02,10-11]).  
Regarding claim 5, Samec teaches (see e.g. Figs. 2-15) that the display device (e.g. 1400, Figs. 5, 10B-E, 14) comprises a light field display and during the display parameter modifying step at least one parameter of the light field display is modified so as to modify the virtual display distance of the perceived image (i.e. as images displayed/projected with incremental modification(s) with adaptive optics (VFE) light modulators , paragraphs [699, 1457, 1484, 1497, 1685-90]).  
Regarding claim 6, Samec teaches (see e.g. Figs. 2-15) that the display device (e.g. 1400, Figs. 5, 10B-E, 14) includes means for selecting the virtual display distance among a set of predetermined virtual distances (i.e. as 1400 with interface features 1404, is used to project image light at different focal planes and distances, see paragraphs [1691-96, 1700-04,1710-12, 1503]) and the virtual display distance of the perceived image is obtained from use of at least one of the predetermined distance  (i.e. as 1400 used in 1500 to project image light at different focal planes and distances, see paragraphs [1691-96,1700-04,1710-12, 1503]). 	
Regarding claim 7, Samec teaches (see e.g. Figs. 2-15) that the display device (e.g. 1400, Figs. 5, 10B-E, 14) includes an optical element having adjusting means to adjust the power of the optical element (i.e. as images displayed/projected with incremental modification(s) with adaptive optics (VFE) with adjustable/variable optical power/focus, paragraphs [1481,87, 1496-97, 1685-86,93,98, 1710]).  
Regarding claim 8, Samec teaches (see e.g. Figs. 2-15) that the binocular display device is a head mounted binocular display device (i.e. as e.g. 1400,62 is head mounted binocular device, depicted in e.g. Figs 5, 14, paragraphs [1509-10, 1496-97, 1685-93, 1713]).  
Regarding claim 9, Samec teaches (see e.g. Figs. 2-15) that the image subjective quality relates to sharpness of the perceived image (i.e. as image is focused on retina of wearer/user and is clear, paragraphs [1476, 1687, 1695-97,1702-03, 1710]).  
Regarding claim 10, Samec teaches (see e.g. Figs. 2-15) that the method further comprises an astigmatism determining step5Docket No. 521930US  (i.e. as 1400 device and method 1500 include testing and determination for astigmatism, paragraphs [1480, 1486,1689, 1710, 1750]) Preliminary Amendmentduring which an image or a plurality of images comprising similar elements with different orientations are displayed to the user and the orientations corresponding to the subjective sharpest perceived images are determined (as by incrementally change axis of cylinder in determination of astigmatism, paragraphs [1480, 1486,1689, 1710, 1750]).  
Regarding claim 11, Samec teaches (see e.g. Figs. 2-15) that the perceived image subjective quality relates to contrast of the perceived image (i.e. as perceived image is focused on retina of wearer/user with given contrast, paragraphs [1591, 1687, 1695-97,1702-03, 1710, 2101-04]).   
Regarding claim 16, Samec teaches (see e.g. Figs. 2-15) that the method further comprises a scaling step during which the right and left images are scaled so that both images are seen with a same angular size by the user (i.e. by treating both eyes together or individually due to varying sizes of images at varying depth planes, e.g. paragraphs [1684, 1691,1694, 1698-1703], Figs. 5, 14).  
Regarding claim 17, Samec teaches (see e.g. Figs. 2-15) that the method further comprises a depth perception test step during which different images at different distances from a reference position are provided, and for each image the method includes determining whether the user can detect if the distance is shorter or greater that the reference position (i.e. by treating both eyes together or individually due to varying depth planes, e.g. paragraphs [1684, 1691,1694, 1698-1703,1809-1813], Figs. 5, 14, 18).  
Regarding claim 18, Samec teaches (see e.g. Figs. 2-15) that the method further comprises an eye tracker providing step  (i.e. as system provides eye tracking, and visual fields testing,  paragraphs [1457, 1472, 1490, 1705, 2106-10]) during which an eye tracker is provided and during the image display step the eye tracker is used to determine whether the user is seeking in peripheral or central vision (i.e. as eye tracking system used to detect focusing point, convergence point,  vergence and accommodation and due to visual field test, paragraphs [1457, 1472, 1490, 1705, 2106-10], Figs. 5, 10D).    
Regarding claim 20, Samec teaches (see e.g. Figs. 2-15) that the method further comprises a calibration step during which a correlation between the at least one parameter of the binocular display device modified during the display parameter modifying step and the virtual display distance is determined (i.e. as system 1400 performing method 1500 includes calibration for determining proper diopter and/or account for the proper diopter correction, based at least in part on the configuration of the display platform of 1400, 62, paragraphs [1721]), said correlation is used during the eye parameter determining step to determine the eye parameter of the user (i.e. as calibration is used for proper diopter correction and prescription (diopter) for corrective lens for wearer/user, see paragraphs [1721, 1687-92, 1699-1703, 1710-13]). 
Regarding claim 21, Samec teaches (see e.g. Figs. 2-15) that the display device (e.g. 1400, Figs. 5, 10B-E, 14) includes movable lenses (i.e. as images displayed/projected with adaptive optics (VFE) including refractive lens with moving elements, deforming moving parts, paragraphs [1496-97, 1685-94,1701-02]), and wherein the distance adjustment step is performed to keep a convergence angle of the right eye identical to a convergence angle of the left eye, regardless of the position of the movable lenses (i.e. as the left/right eye testing for depth planes e.g. near, intermediate, far depth planes depending on displayed/projected images, and given that for far depth plane displayed images for left and right eye are far, at infinity such that the provided light beams are parallel with associate far distance plane vergence of the left/right eye, as using software processed projected images, and using focused most collimated images given pupil constriction state, and since the convergence angle for left and right eye lie parallel in the same plane, see e.g. paragraphs [1713-1716, 1694]), wherein the convergence angle of the right eye is a horizontal angle between a forward  direction of the user and a gaze direction of the right eve of the user and the convergence angle of the left eye is a horizontal angle between the forward direction of the user and a gaze direction of the left eye of the user. (i.e. as angle of convergence, as determined based on the position of the left and right eye of the wearer, e.g. paragraphs [176,1546, 1560,1767-1770]). 
Regarding claim 22, Samec teaches (see e.g. Figs. 2-15) that the method further includes an accommodation relaxation step (i.e. as device 1400 and method 1500 includes accommodation relaxing step, since accommodative state of eye is monitored and determined, as displaying images at different depth planes including at infinity and far distances, and detection of relaxed accommodation, provided by images at far depth planes, effectively at infinity, as detailed in paragraphs [1687,1692-1694, 1698, 1705, 1823-24, 1832], e.g. Fig. 15) during which the user's accommodation is relaxed (i.e. as detected relaxed accommodation, paragraphs [1705-04, 1687,1692, 1823-24, 1832]), wherein the accommodation relaxation step comprises displaying images that provide a visual impression of diverging or displaying an image in perspective (i.e. as displaying images at far distance depth planes, for achieving and detecting relaxed accommodation, through displaying  images at far depth planes, effectively at infinity, as detailed in paragraphs [1687,1692-1694, 1698, 1705, 1823-24, 1832], e.g. Fig. 15).   


Response to Arguments

Applicant's arguments filed in the Remarks dated 05/18/2022 regarding claim 1 and its dependent claims have been fully considered but they are not persuasive. 
Specifically, regarding claim 1, the Applicant argues on pages 8-10 that the cited prior art of Samec does not disclose the new features of independent claim 1, namely (1) that ” during the distance adjustment step, the distance between the right reference point and the left reference point is adjusted based on a virtual convergence distance”,  because Samec allegedly in cited paragraphs only discloses wearable ophthalmic device AR system  with adaptable optics element and other features as e.g.  AR system provides images at different depth planes, both far and near,  summarizing segments of different cited paragraphs of Samec.  The Examiner respectfully disagrees. With respect to issue (1), a noted in the rejection above, the cited prior art of Samec teaches all limitations of claim 1, Samec teaches (see e.g. Figs. 2-15)  a method for determining an eye parameter of a user of a display device, the eye parameter relating to a dioptric parameter of an ophthalmic lens to be provided to the user (i.e. as wearable AR device and method e.g. 1400,1500 of ophthalmic system functioning as a phoropter/or refractor to determine a suitable refraction to correct/improve vision of a wearer/patient, see Abstract, paragraphs [03, 1416-18, 1473-83, 1487,1492, 1510-11, 1685-91,1694-96, 1699-1704,1711-1717]), 
the method (e.g. 1400, 1500) comprising: 
a display device providing step, during which a binocular display device is provided to the user (i.e. providing display for user e.g. 62, 1400, see paragraphs [1475, 1487,1510-11, 1685-91, 1700], see e.g. Figs. 5, 10A,14-15); 
an image display step, during which an image is displayed to the user when using the display device (i.e. as image displayed, projected to the user, paragraphs [1700-01, 1487,1510-11, 1685-91], see e.g. Figs. 5, 10A, 14-15); 
a distance adjustment step during which the distance between a right reference point of the right image to be seen by the right eye and a left reference point of the left image to be seen by the left eye is adjusted so that right reference point and left reference point provide parallel beams to the user (i.e. due to left/right eye testing i.e. projecting images to left/right eye, at depth planes e.g. near, intermediate, far as system adjusts for inter-pupillary distance (IPD), and using focused most collimated images given pupil size, constriction state, i.e. the vergence, dynamic accommodation, and optical alignment to user’s eyes, as described in e.g. paragraphs [1713-1716, 1439, 1687]);
wherein, during the distance adjustment step, the distance between the right reference point and the left reference point is adjusted based on a virtual convergence distance (i.e. due to left/right eye testing by projecting images to left/right eye and system adjustment given i.e. based on vergence and accommodation changes, see at least paragraphs [1439, 1687, 1692, 1694, 1705-07, 1713-1716]),
a display parameter modifying step (i.e. image displayed/projected with incremental modification(s) at different virtual distances and changes with adaptive optics and display, paragraphs [1487, 1702-03,1685, 1685-94,1710-11]) during which at least one parameter of the display device is modified so as to modify the virtual display distance of the perceived image (i.e. as changes in displayed image(s) through display/adaptive optics at different virtual distances/focal planes paragraphs [1685-94,1710-11,1702-04]), wherein the display parameter modifying step is repeated until image subjective quality of the perceived image is perceived by the user as optimal (i.e. as user/wearer can view the image comfortably, see paragraphs [1703-04, 1711-16,1687-92]) and 
an eye parameter determining step during which an eye parameter is determined based on the parameter of the display device (i.e. as determined eye prescription of the user/wearer, see paragraphs [1475, 1487, 1685-91, 1699, 1713-17], see e.g. Figs. 5, 10A,14-15); 
wherein the image display step and the display parameter modifying step are implemented in binocular vision (i.e. by treating both eyes together or individually, e.g. paragraphs [1699-1703, 1713-16, 1807-08], Figs. 5, 14).  
Accordingly, Samec expressly discloses the above noted distance adjustment step during which the distance between a right reference point of the right image to be seen by the right eye and a left reference point of the left image to be seen by the left eye is adjusted so that right reference point and left reference point provide parallel beams to the user, i.e. as to the left/right eye testing i.e. projecting images to left/right eye, at depth planes e.g. near, intermediate, far as system adjusts for inter-pupillary distance (IPD), and using focused most collimated images given pupil size, constriction state, i.e. the vergence, dynamic accommodation, and optical alignment to user’s eyes, as described in e.g. paragraphs [1713-1716, 1439, 1687], and that during the distance adjustment step, the distance between the right reference point and the left reference point is adjusted based on a virtual convergence distance, i.e. because due to left/right eye testing by projecting images to left/right eye and system adjustment given i.e. based on vergence and accommodation changes, see at least paragraphs [1439, 1472, 1687, 1692, 1694, 1705-07, 1713-1716], as the method includes adjustment and compensation of the images on displays of the wearable system for the inter-pupillary distance (IPD) and hence vergence of the eyes. The display platform displays images at different depth planes while eye tracking (including vergence) and determining accommodative state of the eye by determining which depth plane corresponds to the brightest, smallest, or best focused image based on the reflex that is the most collimated. In addition, adjustments to the optical prescription may be automatically performed by the ophthalmic system based on physical changes of the eye while attempting accommodation and/or vergence, as the system presents the wearer with images, and test different optical corrections.  The system is used to monitor vergence of the wearer on a target, and can also be configured to administer a variety of tests of visual field by providing images from a variety of different depth planes, while also the combination of adaptable optics and/or software is used to provide the appropriate optical correction to adjust projected images to account for anomalies in the wearer's eye(s). Specifically, the ophthalmic system can project the image from a depth plane that is relatively near the wearer and push the image back (e.g., increase the distance between the wearer and the depth plane) until the ophthalmic system determines that the wearer is accurately focusing on the image, using eye detection and/or tracking components configured monitor the eye. Such components may be able to detect accommodation, vergence, and/or pupil size of the wearer.  Vergence information is used to determine whether the wearer's eye is responding as expected to images presented at various depth planes.

Applicant’s arguments summarize only segments of cited paragraphs of Samec disclosure, but do not provide any additional reasoning or explanations as to why and how the at least above noted teachings of Samec do not disclose the above limitations. The disclosure of Samec was treated as a whole, not as uncorrelated segments. Therefore, Applicants arguments regarding issue (1) are not persuasive, and as presented above, the cited prior art of Samec discloses all features of independent claim 1, including the limitations noted under issue (1) above. 
No additional substantial arguments were presented in the Remarks dated 05/18/2022.  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIN PICHLER/Primary Examiner, Art Unit 2872